RYDER, Acting Chief Judge.
Appellant was convicted of one count of possession of cannabis with intent to sell and one count of sale of cannabis in violation of section 893.13, Florida Statutes (1986). Appellant contends that the trial court erred in convicting appellant of both possession with intent to sell and sale of the same cannabis. We agree. See Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988).
We reverse and remand with instructions to vacate one or the other of appellant’s convictions and to recalculate the sentence *348for the remaining count without the improper count being scored.
DANAHY and FRANK, JJ., concur.